COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Elder
Argued at Richmond, Virginia


LINWOOD STEWART

v.        Record No. 0482-95-2                OPINION BY
                                       JUDGE SAM W. COLEMAN III
COMMONWEALTH OF VIRGINIA                    MARCH 19, 1996


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                   Herbert C. Gill, Jr., Judge

          Felipita Athanas for appellant.

          Steven A. Witmer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Linwood Stewart was convicted in a bench trial of perjury,

in violation of Code § 18.2-434.   Stewart contends that the

evidence was insufficient, as a matter of law, to support the

conviction.   He argues that because only one witness testified

that he made a false statement under oath, no corroboration of

the alleged perjury was established.   We hold that the evidence

was sufficient and affirm the conviction.

     On December 28, 1993, Roger Goodman was involved in an

automobile accident with another vehicle in Chesterfield County.

As a result of the accident, habitual offender and reckless

driving charges were brought against Booker Williams, who was

alleged to have been driving the car that collided with Goodman's

automobile.   At Williams' trial in general district court,

Stewart testified that he, not Booker Williams, was driving the
vehicle that collided with Roger Goodman's automobile.    Stewart

was subsequently charged with perjury as a result of his

testimony at Williams' trial.

     In the perjury trial, Roger Goodman testified that he was

present at Booker Williams' trial in general district court and

that he heard Stewart testify falsely under oath that on December

28, 1993, he, Stewart, was driving the car that struck Goodman's

automobile.   Goodman testified, however, that the driver of the

vehicle that collided with his automobile identified himself at

the scene of the accident as "Booker Williams," and that Stewart

is "taller and he looks a lot younger [than Williams]," and that

his skin tone "may be a little darker."   Goodman described

Williams as "approximately 5 feet tall, medium color skin, real

nervous individual, kind of stocky buil[d]."   Additionally,

Goodman testified that at Williams' trial, Stewart could not

identify the automobile that he claimed he was driving.

Additionally, Goodman testified that Stewart did not know "the

address of the person who owned the car" that Stewart testified

he was driving, and could not remember that Goodman was wearing a

"full camouflage outfit" at the time of the accident.    When

Goodman was asked whether there was any doubt in his mind that

Stewart was not the person driving the car that struck his,

Goodman responded, "[n]one whatsoever."
     Officer Reid of the Chesterfield County Police Department

testified that he investigated the accident involving Roger




                                - 2 -
Goodman and Booker Williams, and that as a result of the

investigation, Booker Williams was arrested on habitual offender

and reckless driving charges.   Officer Reid was present at

Williams' trial and heard Stewart testify, under oath, that he

was operating the vehicle that collided with Roger Goodman's

automobile on December 28, 1993.   Officer Reid testified that

there was a "distinct difference" in appearance between Stewart

and Booker Williams.
     "[A] perjury conviction under Code § 18.2-434 requires proof

of falsity from the testimony of at least two witnesses or other

corroborating evidence of falsity in the event the case is

supported by the testimony of only one witness."   Keffer v.

Commonwealth, 12 Va. App. 545, 549, 404 S.E.2d 745, 747 (1991).

Here, Roger Goodman was the only witness who testified that

Stewart was not the driver of the vehicle that collided with

Goodman's automobile.   Therefore, unless other evidence

corroborates Goodman's testimony that Stewart testified falsely

about being the driver, Stewart's perjury conviction must be set

aside.

     Although corroboration is required in order to prove

perjury, the "nature of the corroboration" necessary to

substantiate the testimony of a single witness in a perjury

prosecution has never been specifically delineated.   See 7 John

H. Wigmore, Evidence § 2042, at 365 (Chadbourn rev. 1978).     It is

important to note, however, that the corroborating evidence rule



                                - 3 -
"is founded upon the idea that it is unsafe to convict in any

case where the oath of one man merely is to be weighed against

that of another."    Schwartz v. Commonwealth, 68 Va. (27 Gratt.)

1025, 1027 (1876).   The purpose of requiring corroborating

evidence is "to confirm the single witness' testimony and to

induce the belief of it."   7 Wigmore, Evidence § 2042, at 364.

Accordingly, we hold that although the corroborating evidence

"must be of a strong character, and not merely corroborative in

slight particulars," Schwartz, 68 Va. (27 Gratt.) at 1027, it
need not be equal in weight to the testimony of a second witness.

Rather, the corroborating evidence must confirm the single

witness' testimony in a manner strong enough "to turn the scale

and overcome the oath of the [defendant] and the legal

presumption of his innocence."     Keffer, 12 Va. App. at 548, 404

S.E.2d at 746-47 (quoting Schwartz, 68 Va. (27 Gratt.) at 1027).

     We need not decide whether Officer Reid's testimony was

sufficient, standing alone, to corroborate Roger Goodman's sworn

statement that Stewart testified falsely when he swore that he

was the driver of the car that collided with Goodman's

automobile.   The trier of fact could infer from Officer Reid's

statement that he investigated the accident, that he did more

than take Goodman's statement and did not simply rely upon

Goodman's statement to identify Booker Williams as the driver.

Officer Reid arrested Booker Williams at the accident scene on

habitual offender and reckless driving charges as a result of a



                                 - 4 -
police investigation.    Reid's actions support Goodman's

testimony.    Officer Reid's testimony that there was a difference

in appearance between Stewart and Booker Williams confirms

Goodman's testimony, and also tends to prove that Goodman did not

mistakenly identify Booker Williams.

     Most important, Stewart's testimony at Williams' trial

corroborates Goodman's testimony and tends to prove that Stewart

perjured himself when he testified that he was the driver of the

automobile.    Cf. Cardwell v. Commonwealth, 248 Va. 501, 512, 450
S.E.2d 146, 153 (1994) (holding that "an accomplice's testimony

can be corroborated by an accused's admissions") cert. denied,

115 S. Ct. 1826 (1995).   Stewart testified that, although he was

driving the car, he could not remember that Goodman was wearing a

full camouflage outfit.   Stewart also claimed he could not

remember the type of automobile he was driving when he had the

accident or the address of the automobile's owner.   Stewart

testified at Williams' trial about three months after the

accident.    He gave no plausible explanation why he did not know

these significant details about the accident in which he claimed

to have been involved.

     Stewart's lack of knowledge about the basic details of the

accident and ownership of the automobile he claimed to have been

driving, facts that he necessarily would know or be able to

explain, corroborate Goodman's testimony that Stewart perjured

himself.    The material and transparent deficiencies in Stewart's



                                - 5 -
testimony and Officer Reid's testimony "turn the scale" in favor

of Roger Goodman and overcome the force of Stewart's oath.

Keffer, 12 Va. App. at 548, 404 S.E.2d at 746 (quoting Schwartz,

68 Va. (27 Gratt.) at 1027).   Therefore, the evidence is

sufficient, as a matter of law, to support Stewart's conviction

for perjury.

                                                            Affirmed.




                               - 6 -